Citation Nr: 1528345	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Asperger's disease.  

2.  Entitlement to service connection for hyperhidrosis with fungus.  

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying the claims currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a hearing on April 22, 2015.  He was notified in March 2015 that VA proposed to conduct his hearing using video conferencing techniques.  In March 2015, VA received a statement from the Veteran indicating that he declined his scheduled video hearing and preferred to wait for a future visit by a member of the Board.  His statement in lieu of a VA Form 9 clearly reflects his request for an in-person hearing.  The record does not reflect that the Veteran has been scheduled for a Travel Board hearing as of this time.  This must be done before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Member at the Pittsburgh, Pennsylvania RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




